Citation Nr: 9906235	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  92-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an increased rating for a cervical spine 
disorder, rated as 20 percent for a period prior to May 1995, 
and currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
January 1986 to November 1986, from June 13, 1987, to June 
26, 1987, and from March 4, 1989, to March 18, 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating action.  
In August 1994, the Board remanded the issues of entitlement 
to service connection for headaches, a bilateral arm 
disability, a bilateral leg disability, and PTSD, and 
entitlement to an increased rating for a cervical spine 
disorder, for evidentiary development.  In a July 1998 rating 
action, the RO granted service connection for post-traumatic 
headaches and assigned a 10 percent disability evaluation.  
The appellant has expressed no disagreement with that rating.  
An increased 30 percent rating was granted for the 
appellant's cervical spine disorder.  This matter will be 
addressed in the REMAND portion of this decision.  The 
remaining issues of entitlement to service connection for a 
bilateral arm disorder, bilateral leg disorder and PTSD were 
returned to the Board for further appellate consideration.

There are of record a number of statements from the appellant 
and her representative which raise the issue of entitlement 
to service connection for a bilateral arm and leg disability 
on a secondary basis pursuant to the provisions of Allen v. 
Brown, 7 Vet.App. 439 (1995).  The RO has not had an 
opportunity to consider these issues in the first instance.  
Inasmuch as the development of these issues may result in the 
receipt of evidence which could be pertinent to the issue of 
service connection on a direct basis for the same disorders, 
the Board will defer consideration pending development 
requested in the remand below.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and her representative contend, in essence, 
that she should be service connected for an acquired 
psychiatric disorder, to include PTSD.  Specifically, the 
appellant maintains that she developed PTSD after she was 
struck by lightning while on ACDUTRA in June 1987.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  There is evidence that the appellant was treated for PTSD 
within 9 months of her discharge from service; this is 
compatible with the existence of an acquired psychiatric 
disorder.

2.  The appellant currently has a diagnosis of a neurosis, 
characterized as PTSD.

3.  The appellant's currently diagnosed neurosis is causally 
related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
incurred during ACDUTRA.  38 U.S.C.A. §§ 101(2), (22), (24); 
1110, 1131, 5107 (West 1991);
38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect that the appellant was 
struck by lightning during ACDUTRA in June 1987.  She 
received second degree burns to the left side of her body.  
In March 1988, the appellant was noted to have PTSD and 
psychological factors affecting her physical condition.  She 
was referred for further psychiatric testing and psychiatric 
follow-up.  She reported having dreams about being struck by 
lightning.

Private treatment records were received showing that the 
appellant was followed for PTSD in a clinic at her place of 
employment.  An initial psychosocial interview in March 1991 
was conducted by the program of aid for employees at the 
Puerto Rico Telephone Company.  The appellant was noted to 
have anxiety and PTSD.  She was noted to have been struck by 
lightning in June 1987 while on ACDUTRA; she reported 
emotional symptoms that were noted to be characteristic of 
PTSD.  It was indicated that the appellant had not received 
any psychological or psychiatric services despite her feeling 
very emotionally affected by the June 1987 incident.  The 
appellant reported that she felt nervous and had trembling 
spells when it rained and thundered.  She was frightened 
easily and became very anxious from sudden noises.  She did 
not drive at night.  The examiner noted that the appellant 
was affected by the stress of having been struck by lightning 
as well as the consequences of the incident including 
hospitalizations, treatment sessions, and her application for 
compensation.  The report notes that the appellant had been 
treated by a psychiatrist identified as Jose Enrique Morales, 
M.D.

In April 1991, the appellant reported other adverse emotional 
impacts she had suffered in addition to being struck by 
lightning. 

VA outpatient treatment records show that the appellant was 
seen in August 1991 for PTSD.  It was noted that previous 
appointment had been canceled due to rain showers.  
Subsequent treatment records note chronic PTSD since the 
appellant was struck by lightning in service in 1987.

On VA psychiatric examination in May 1995, the appellant 
reported a history of treatment with a psychologist at her 
place of employment for the previous six years, Puerto Rico 
Telephone Company.  The appellant reported that she received 
a shock during ACDUTRA in June 1987; she was thrown 30 feet.  
She reported significant difficulty at work because [she 
feared] thunderstorm and became very nervous when it rained.  
On examination, the appellant was noted to have a very strong 
hysterical or voluntary component.  She spoke fast and 
clearly.  Her thinking was relevant, coherent and well 
organized.  There was no evidence of a perceptive disorder.  
The examiner observed that the appellant's crying during the 
interview was oriented and that her speech focused on 
complaints and somatizations.  She was well oriented with no 
suicidal ruminations.  The VA examiner commented that the 
appellant's clinical picture was strongly suggestive of a 
somatic disorder.  A diagnosis was deferred pending 
completion of a social and industrial survey.

VA psychological screening in July 1995 concluded that the 
symptoms reported by the appellant, taken at face value, 
fulfilled the criteria for PTSD.  The VA examiner commented 
that a diagnosis of PTSD would not be offered until after the 
completion of interviews with family members and co-workers, 
as well as a social field survey.

A subsequent report of Social and Industrial Field Survey 
dated in July 1995 noted from interviews with the appellant, 
her relatives and neighbors, that the appellant did not drive 
because of panic and fear related to storms.  The appellant 
was noted to be nervous and it was reported that she depended 
on other people to get to and from work; she was unable to 
perform any kind of tasks at home due to her physical 
conditions.  She socialized with neighbors and was an active 
participant on a baseball team.

In a July 24, 1995, addendum, the VA psychiatrist who 
examined the appellant in May 1995 diagnosed a factitious 
disorder with psychological symptoms.  PTSD was not 
diagnosed.


II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, we find that she has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been sufficiently developed for the Board 
to be capable of addressing the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, on the merits.  38 U.S.C.A. § 5107(a).

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty or 
active duty for training. 38 U.S.C.A. §§ 101(2), (22), (24); 
1110, 1131 (West 1991).

There is evidence that the appellant had psychiatric symptoms 
within nine months of the incident in which she was struck by 
lightning while performing ACDUTRA in June 1987.  At that 
time, in March 1988, the appellant was diagnosed with PTSD.  
She was subsequently found to be suffering from anxiety.  
There is evidence of continuity of symptomatology since the 
appellant's discharge from service.  The appellant has 
current diagnoses of various acquired psychiatric disorders, 
including PTSD and anxiety, both considered to be neuroses.  
It should also be noted that a diagnosis of a neurosis is, in 
itself, a diagnosis of a chronic psychiatric disorder.  Thus, 
although the VA physician at the May 1995 VA examination 
concluded that the appellant had a factitious disorder with 
psychological symptoms and did not have PTSD, viewing the 
evidence as a whole, the Board concludes that it is in at 
least equipoise on this point.  Considering the appellant's 
confirmed stressor of having been struck by lightning while 
on ACDUTRA, her history of treatment for psychiatric symptoms 
within nine months of her discharge from service, her 
currently demonstrated neurosis, and the evidence 
demonstrating a continuity of symptomatology since the date 
of the confirmed stressor incident, the Board finds that 
there is at least reasonable doubt as to whether the 
appellant's current neurosis is related to service.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Therefore, service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.  To this extent, the appeal is 
allowed.


REMAND

At the time of the August 1994 Board remand, it was noted 
that the appellant's contentions were, in essence, that she 
should be granted service connection for her claimed 
disabilities on a direct basis as residuals of trauma 
experienced by the lightning strike during ACDUTRA in June 
1987 or as proximately due to or the result of disabilities 
for which service connection had already been granted.  The 
remand order essentially directed the RO to consider the 
issues on appeal with these contentions in mind.  On remand, 
the RO did not address the issues in terms of secondary 
service connection pursuant to the provisions of Allen, 
supra.  Instead the rating board focused only on a 
consideration of primary service connection.  Where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Insofar as further remand is warranted pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Stegall, supra, the Board concludes that it is appropriate to 
adjudicate the issues of entitlement to primary and secondary 
service connection for a bilateral arm and bilateral leg 
disability at the same time.  As such, adjudication of 
entitlement to service connection for a bilateral arm and leg 
disorder on a direct basis will be deferred pending the 
development requested below.

Review of the claims folder reflects that no bilateral leg 
and arm disorder was identified during military service; 
however, shortly thereafter, the appellant developed symptoms 
including pain, numbness and loss of strength in the upper 
and lower extremities.  Neurological and orthopedic 
examinations performed since service provide conflicting 
information on whether the appellant actually has 
disabilities to account for her complaints.  

Furthermore, there is reference in the claims folder to 
symptoms in the appellant's right upper extremity being 
associated with her service connected cervical spine 
disorder.  The appellant's cervical spine disorder has been 
service connected as a residual of the June 1987 lightning 
strike incident while the appellant was on ACDUTRA.  In Allen 
v. Brown, 7 Vet.App. 439 (1995), the Court held that when 
aggravation of a appellant's non-service connected condition 
is proximately due to or the result of a service connected 
condition, such appellant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.

As noted above, in July 1998 the RO granted an increased 
rating of 30 percent for the cervical spine disorder, now 
characterized as chronic cervical dorsal paravertebral 
fibromyositis, anterior osteophytes, cervical spine, 
effective in May 1995.  Such action stemmed from the 
appellant's dissatisfaction with the March 1992 rating 
decision, which had assigned an increased rating from 10 
percent to 20 percent for the neck disorder effective in 
April 1991.  The appellant has not indicated that she wishes 
to withdraw her appeal of this issue, or that she is 
otherwise satisfied with the grant of the 30 percent rating.  
The RO stated that this was a total grant of benefits on 
appeal.  However, the Board notes that the Court has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet.App. 35, 38 (1993).  The RO's failure to issue a 
supplemental statement of the case addressing whether she is 
entitled to a rating greater than 30 percent on either a 
schedular or extraschedular basis compels further action.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant whether 
she has received any treatment for a claimed 
disorder involving her arms or legs or for her 
service-connected cervical spine disorder, 
since her VA hospitalization in March and 
April 1996.  Based on her response, the RO 
should obtain a complete copy of all treatment 
from the identified source(s), and associate 
them with the claims folder.

2.  Thereafter, the RO should schedule the 
appellant for an examination by a VA 
orthopedic specialist to: (1) ascertain the 
presence or absence and, if present, the 
likely etiology of a bilateral arm and 
bilateral leg disorder and (2) the current 
level of disability of the service-connected 
neck disorder.  The entire claims folder, 
including a copy of this REMAND, must be 
reviewed by the examining physician and he/she 
should indicate that a review of the claims 
folder was accomplished.  All clinical 
findings should be reported in detail.  

Following examination, the VA physician should 
identify all current pathology in the upper 
and lower extremities.  If the appellant is 
found to have a current diagnosis involving 
both arms and/or legs, the VA examiner should 
express an opinion in response to the 
following questions: (1) is it at least as 
likely as not that the currently demonstrated 
bilateral arm and/or leg disorder was caused 
by the June 1987 lightning strike while the 
appellant was on ACDUTRA?; (2) if the answer 
to (1) above is negative, the examiner should 
indicate whether the currently demonstrated 
bilateral arm or leg disorder is proximately 
due to or the result of either the service 
connected post-traumatic headaches or cervical 
spine disorder; (3) if not, whether the 
bilateral leg and/or arm disorder underwent an 
increase in severity beyond natural 
progression as a proximate result of the 
service-connected post-traumatic headaches or 
cervical spine disorder.  

The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses, and should describe 
in detail the extent of any functional loss 
due to the service-connected cervical spine 
disability.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any functional 
loss due to absence of necessary structures, 
deformity, adhesion, or defective innervation.  
In particular, the examiner should comment on 
any functional loss due to weakened movement, 
excess fatigability, incoordination, or pain 
on use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by her 
visible behavior.  The examiner's inquiry in 
this regard should not be limited to muscles 
or nerves, but should include all structures 
pertinent to movement of the affected joints.  
It is important for the examiner's report to 
include a description of the above factors 
that pertain to functional loss that develops 
on use.  All opinions expressed should be 
supported by reference to pertinent evidence.  

3.  When the above development has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence obtained and the RO should ensure 
that there has been full compliance with the 
remand directives.  The issue of increased 
rating should be reviewed in accordance with 
the decision of the Court in DeLuca v. Brown, 
8 Vet.App. 202 (1995) and with due 
consideration of all the factors set forth in 
38 C.F.R. §§ 4.40 and 4.45 (1998).  With 
respect to the issues of service connection 
for arm and leg disorders, the RO should 
consider same on direct and secondary bases, 
and in accordance with the guidance expressed 
in Allen v. Brown, 7 Vet. App. 439 (1995). 

In the event that the benefits sought on appeal are not 
granted, the appellant and her representative should be 
furnished with a Supplemental Statement of the Case and 
afforded a reasonable time to reply thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, as required.  No action is required of the 
appellant until notified.  The purpose of this REMAND is to 
procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the 
complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after 
November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 11 -


